IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MICHAEL JONES,                           §
                                          §   No. 61, 2019
       Defendant Below,                   §
       Appellant,                         §
                                          §
       v.                                 §   Court Below–Superior Court
                                          §   of the State of Delaware
 STATE OF DELAWARE,                       §
                                          §   Cr. ID No. 9911016309 (N)
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: March 20, 2019
                          Decided:   May 13, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                      ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Michael Jones, appeals the Superior Court’s summary

dismissal of his third motion for postconviction relief under Superior Court Criminal

Rule 61 (“Rule 61”). We affirm the Superior Court’s judgment.

      (2)    Following a jury trial in January of 2005, Jones was found guilty of

three counts of first degree murder, one count of first degree robbery, one count of

second degree arson, and related weapons and conspiracy charges. The Superior

Court sentenced Jones to life imprisonment for each of the murder convictions. This
Court affirmed Jones’ convictions and sentence.1 Thereafter, Jones filed a motion

for postconviction relief under Rule 61. The Superior Court denied the motion2 and

this Court affirmed on the basis of and for the reasons set forth in the Superior

Court’s decision.3 Jones next filed a petition for writ of habeas corpus in the United

States District Court for the District of Delaware. The District Court denied Jones’

petition4 and the United States Court of Appeals for the Third Circuit affirmed the

denial.5   Following the United States Supreme Court’s decision in Miller v.

Alabama,6 Jones moved to be re-sentenced and requested the appointment of

counsel. The Superior Court appointed counsel (“Appointed Counsel”) and held a

sentencing hearing on June 30, 2014. The Superior Court re-sentenced Jones to three

life sentences for his first degree murder convictions. Through Appointed Counsel,

Jones filed a second motion for postconviction relief. After briefing and oral

argument, the Superior Court denied Jones’ second motion for postconviction relief

as procedurally barred.7 Jones appealed the Superior Court’s ruling and this Court

affirmed on the basis of and for the reasons stated in the Superior Court’s decision.8




1
Jones v. State, 940 A.2d 1 (Del. 2007).
2
  State v. Jones, 2008 WL 4173816 (Del. Super. Ct. Sept. 3, 2008).
3
Jones v. State, 2009 WL 595574 (Del. Mar. 9, 2009).
4
Jones v. Phelps, 2012 WL 4600639 (D. Del. Sept. 28, 2012).
5
Jones v. Phelps, 599 F. App’x 433 (3rd Cir. 2015).
6
  567 U.S. 460 (2012).
7
  State v. Jones, 2016 WL 7338591 (Del. Super. Ct. Dec. 16, 2016).
8
Jones v. State, 2017 WL 4535974 (Del. Oct. 10, 2017).


                                              2
       (3)     Proceeding pro se, Jones filed a third motion for postconviction relief

on July 19, 2018, a fourth motion for postconviction relief on September 17, 2018,

and a motion for appointment of counsel on October 1, 2018. The Superior Court

summarily dismissed the motions9 for postconviction relief and denied Jones’

motion for appointment of counsel.10

       (4)     On appeal, Jones argues the Superior Court erred when it concluded his

third motion for postconviction relief was untimely filed. Jones contends that,

because his motion alleged ineffective assistance of counsel on the part of Appointed

Counsel in the re-sentencing proceedings and in the proceedings on Jones’ second

motion for postconviction relief, it was timely filed within one year of this Court’s

denial of his second motion for postconviction relief. Jones is mistaken. We have

held that fairness dictates that a defendant may bring a claim of ineffective assistance

of postconviction counsel within one year of the defendant’s appeal to this Court

from the Superior Court’s denial of his first motion for postconviction relief.11 Jones

is not entitled to bring a claim of ineffective assistance of counsel against

postconviction counsel in subsequent postconviction proceedings.                     The Court

concludes the Superior Court did not err in its determination that Jones’ third motion

for postconviction relief was procedurally barred and that Jones had failed to


9
  Jones tells this Court that the “third” and “fourth” motions were copies of the same motion.
10
   State v. Jones, 2019 WL 626241 (Del. Super. Ct. Feb. 13, 2019).
11
   Guy v. State, 82 A.3d 710, 715 (Del. 2013).


                                                3
overcome the procedural hurdles by pleading with particularity either that: (i) new

evidence exists creating a strong inference that he is actually innocent; or (ii) a new,

retroactively applicable rule of constitutional law renders his conviction invalid.

Because Jones’ motion was properly summarily dismissed under Rule 61, the

Superior Court did not abuse its discretion in declining to appoint counsel to

represent him in these proceedings.12

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                        BY THE COURT:

                                        /s/ Collins J. Seitz, Jr.
                                               Justice




12
     Super. Ct. Cr. R. 61(e)(5).


                                           4